DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

From the wording of claim 1, it is unclear at what point the potential sheath exists with the nanostructure formed on its surface.  The final line of claim 1 states “when the battery is charged”, which implies this structure is not formed in the battery until it is subject to charging.  This implies the claimed structure is not formed until the battery is subjected to a process.  Stated another way, an initial state of the battery is structurally different than a charged state.  It is recommended to clarify what the final, end structure is of the claimed electrode structure (i.e. that the implied charging of the battery results in the final, end structure of the electrode structure).  For the purposes of this office action, the battery charging will be interpreted as generating the final structure of the electrode of the instant claims.  Further, claims 2-6 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0315326).
Regarding claim 1, Shin et al. discloses in Figs 1-16, an electrode structure (Fig 1, [0079, ref 100) for a secondary battery ([0003], Fig 11) comprising: an electrolyte ([0106]) in contact with a cathode (ref CD10, [0102]) and with a nanostructure (ref 200, [0092], [0093]); and the nanostructure (ref 200, [0092], [0093]) formed embedded into a graphene foam ([0081], [0090], [0091], [0100]), when the battery is charged ([0016], [0082], [0083]).
While Shin et al. does not explicitly disclose the electrode structure includes a potential sheath of electrical conductivity separating an electrolyte into an external electrolyte in contact with a cathode and an internal electrolyte in contact with a nanostructure, it discloses the battery includes an electrolyte ([0106]) and the nanostructures (refs 200) are embedded into the graphene foam structure ([0081], [0090], [0091], [0100]) via subjecting the electrode structure to a charging ([0081], [0090], [0091], [0100]).  This results in a structure that appears to be the same as, or an obvious variant of, the electrode structure of the instant claim, the charging forming a potential sheath around the electrolyte within the graphene foam structure.  A skilled artisan would have found it obvious to change the amount/degree of charging to vary the capacity of the battery ([0082]).

Regarding claim 2, Shin et al. discloses all of the claim limitations as set forth above and also discloses the potential sheath consists of a graphene ([0079]).

Regarding claim 3, Shin et al. discloses all of the claim limitations as set forth above and also discloses the potential sheath is a graphene foam structure having a continuous three-dimensional micro-tubular structure (Fig 1, [0079], ref 100).

Regarding claim 4, Shin et al. discloses all of the claim limitations as set forth above and also discloses the nanostructure consists of a silicon (Si) material ([0093], [0130], [0131]).

Regarding claim 5, Shin et al. discloses all of the claim limitations as set forth above and also discloses the nanostructure consists of nickel silicide (NiSi) ([0112], [0130], [0131]).

Regarding claim 6, Shin et al. discloses all of the claim limitations as set forth above and also discloses the nanostructure is a nanowire ([0092], Fig 6, nanorod is shaped).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725